As filed with the Securities and Exchange Commission on January 28, 2009 Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Under Section 12(b) or (g) of the Securities Exchange Act of 1934 Ultra Sun Corp. (Name of Registrant as Specified in its Charter) Nevada 20-1898270 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1532 East St. Marks Court Salt Lake City, Utah 84124 (Address of principal executive offices) (Zip Code) Issuer's Telephone Number: (801) 573-6982 Securities to be registered under Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered None None Securities to be registered under Section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of Class) Indicate by Check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One): Large Accelerated filer £ Accelerated filer £ Non-accelerated filer £ (Don not check if a smaller reporting company) Smaller reporting company þ Ultra Sun Corp. FORM 10 TABLE OF CONTENTS Page Item 1 Business 3 Item 2 Financial Information 7 Item 3 Properties 10 Item 4 Security Ownership of Certain Beneficial Owners and Management 10 Item 5 Directors and Executive Officers 12 Item 6 Executive Compensation 13 Item 7 Certain Relationships and Related Transactions, and Directors Independence 14 Item 8 Legal Proceedings 15 Item 9 Market Price of and Dividends on the Registrant's Common Equity and Related Stockholder Matters 15 Item 10 Recent Sales of Unregistered Securities 15 Item 11 Description of Registrant’s Securities to be Registered 15 Item 12 Indemnification of Directors and Officers 16 Item 13 Financial Statements and Supplementary Data 17 Item 14 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 17 Item 15 Financial Statements and Exhibits 17 PART III Item 1 Index to Exhibits 18 Signatures 18 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Form 10 contains certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities for existing products, plans and objectives of management. Statements in this Form 10 that are not historical facts are hereby identified as “forward-looking statements.” Item 1.DESCRIPTION OF BUSINESS General Business Ultra Sun presently operates a tanning salon in Utah under the name Sahara Sun.The salon contains the traditional tanning beds along with spray on tanning machines.It is Ultra Sun’s goal to seek to expand opening new salons as funds are available.With the fragmented and locally owned nature of the tanning business, Ultra Sun’s management believes there is opportunity to expand into new markets and that it is possible to acquire established tanning salon businesses. The tanning salon business has been expanding as improvements in technology and additional products and services have broadened the product offerings.Most tanning salons have switched to machines, typically the clamshell looking beds, which utilize long wave light sources (UVA) as opposed to the older versions that utilized ultraviolet rays (UVB).Although there may still be damage to the skin caused by UVA, many people prefer it to the UVB machines and sun exposure.Older salons have the older UVA style beds or have had to upgrade to the newer beds in the last few years as the technology has advanced.This change in technology has allowed for new facilities to open and offer an essentially new product from the older established salons.With the major cost of a facility being the tanning beds, the older facilities have had to incur substantial new cost in upgrading their equipment to compete in the tanning business.This extra cost has allowed new facilities to be established. The newest and one of our more in demand items is the spray on tan for people concerned about exposure to sun or tanning bed rays.Additionally, the consumer products that can be offered from skin care to tanning products has expanded over the same time offering additional avenues of revenue for a tanning salon.Tanning salons are also seeing increased demand for services typically found in a day salon such as massages.With these expansions in services and capabilities, tanning salons are becoming more profitable and reducing the seasonal nature of the business.By being able to better utilize facilities’ space by providing multiple services and customer options, the tanning business has been able to reach into new demographics and revenue streams. The tanning salon business has developed as a local owner single shop establishment ownership structure.The only major corporate players in the industry tend to be franchisors.There is little overlapping ownership and no major corporate ownership in the industry. A large salon owner would own five to ten salons.Most of the tanning salons are located in strip malls adjacent to high traffic flow areas near residential communities.Management has found the location near the residential communities is essential as people like the flexibility and ease of being able to run into the salon while running errands or being close to their homes. The Company believes the tanning salon business in many ways is very generic in that all salons purchase tanning beds from a few suppliers with most beds similar complying with the same standards.The differentiation among the salons comes in ancillary services offered, design and in customer service.Additionally, the tanning salon business has been driven by the manufacturers of the equipment who have provided most of the training, design and some financing for the businesses. The nature of the tanning salon business is often based on a debt financing plan or lease to own plan where the equipment to start the business is leased over three to five year periods.This requires large upfront monthly cash outlays to pay for the equipment.Once the equipment is paid for, and a clientele established, the cash flow from the tanning business changes to be cash flow positive for the tanning salon.There are little outlays other than the equipment and facility lease.Most employees are minimum wage level employees. Products and Services Ultra Sun is a full service tanning salon.We offer a range of tanning options and utilize the newest tanning beds.Additionally, we offer alternative tanning solutions with our spray on tanning machines for people who want to have a tanned look but do not want to have exposure to the sun or tanning beds’ rays.As we have refined our business we have also offered tanning products for sale and are evaluating expanding into other day spa services such as massages. -3- Management believes that to maximize the fixed overhead cost of the space, a full service salon on top of the tanning services will maximize the utilization of the facility without adding significant overhead cost.Additionally, the tanning business is somewhat cyclical in that it is busier in the winter months and early spring than in the summer months.As such, management believes that expanding the services offered balances out the overall seasonal cycles. We have strived to offer a unique environment and have stressed customer service.Our facilities tend to be more upscale in design and we have focused on wealthier demographic regions.Additionally, we have done extensive demographic research prior to opening our salon to make sure the demographics match our perceived target customer.We believe that our target customer tends to be younger and female with enough disposable income that regular tanning sessions is not deemed a luxury item. Marketing Strategy The tanning business is very regional in nature.Generally, people will go to the tanning salon in their local area.With this in mind, Ultra Sun has chosen locations that demographically have people with high to medium disposable income and in areas that have longer winter months where outside tanning is not readily available.Ultra Sun has focused on strip malls that are newer and offer ready access to customers making it easy and quick for customers to stop by the facilities. Marketing includes direct mail advertising and discount promotions aimed at set mile radius from the salon to concentrate on those who would be shopping or driving by frequently.Additionally, we rely on signage that is visible from adjacent roads.With a defined customer base, we are able to keep advertising very directed to our customers.As we expand, we will focus more on branding our Sahara Sun store concepts to differentiate ourselves from other competitors.Presently, we are focused on our direct customer contact as a means to attract customers.In our salon, we have tried to differentiate ourselves by having a more distinctive look that all future salons will mirror. Regulations The tanning business is regulated on the state and local level.The primary regulations pertain to the beds used and health code issues.Tanning beds must meet certain specifications and be checked on a regular basis to assure no potential defects or injuries to customers.Health code issues deal with cleanliness of the facility.We do not believe any of the current regulations are going to be an issue in running our facilities. Description of Property Ultra Sun leases space for its salon, which also serves as its corporate offices.The facilities are 1,820 square feet in size and have an annual lease rate ranging from $17 a square foot in year one of the lease to $19.13 a square foot in year five of the lease with monthly rental ranging from $2,578.33 to $2,901.38 over five years.The facilities can be released for two consecutive five years lease terms with three percent rent increases each year over the extension terms. Technology In our industry, the technology revolves around the tanning beds and new spray-on tanning procedures.Since we purchase our beds and tanning products, we buy the same technology as our competitors. Regulations We do not believe we face extensive regulation.We have to deal with health and safety regulation but so far they have not been extensive or costly. Competitors We face extensive competition from other tanning salons.Most of our competitors are one and two person shops.With the nature of our business, our main competitors are generally other tanning salons in our general geographical area. Concentration of Customers We do not have any concentration of customers and rely on individuals as customers. -4- Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration We have no patents, trademarks, other than the name Sahara Sun.We also have no franchisees, concessions, royalty agreements or labor contracts. Research and Development Costs During the Last Two Fiscal Years We have not engaged in any research and development in the last two years. Risks Related to Ultra Sun’s Operations Ultra Sun’s operations are subject to a number of risks including: RISK FACTORS ASSOCIATED WITH ULTRA SUN In order to expand, we will need additional capital which may dilute current stockholders and if we do not find additional financing, we may not be able to expand also making it difficult for us to make a profit. Ultra Sun has relied on investments and loans from founders and other debt financing to continue in operations.Ultra Sun may still be in need of additional capital to stay in operations and cover any shortfalls in revenue.Therefore, the ultimate success of Ultra Sun may be dependent on its ability to raise additional capital.There is no assurance that any additional funds will be available from any source or, if available, on terms and conditions favorable to Ultra Sun and existing stockholders. We are a small business and will be dependent on the ability to expand operations to be profitable and increase revenues. As a small business our business model requires we continue to expand opening new locations.Each salon is limited in the amount of revenue it can generate and the number of customers in its geographical area.Accordingly, to generate additional revenues and profits, we need to be able to expand to new locations which will require additional capital.At this time we have very limited capital and will be dependent on debt and equity financing.Given current liquidity issues facing the economy in general, there is no assurance we can obtain any debt financing or that the terms of any debt financing will be very favorable.Additionally, equity financing may be difficult in today’s environment given the current economic climate.Without financing, we would likely have to postpone additional salon openings limiting our profitability. There is ongoing concern over the risk of tanning beds and there is a possibility that regulations in the future will substantially affect our industry or limit the number of customers that seek indoor tanning options. Although tanning beds do not expose individuals to the sun, there is concern over the dangers of tanning beds and many believe they still cause skin damage including skin cancer.All customers must sign a form indicating they understand the potential dangers of tanning beds including eye and skin injury, allergic reactions, premature aging of the skin and skin cancer.It is possible that governmental agencies will add more regulations to the tanning industry as it continues to grow which would increase our cost.Additionally, it is possible that a customer may be injured or have other health problems related to the tanning experience at our facility and seek redress from us.We currently carry only limited insurance and if we were to lose a lawsuit from an injured customer, it is likely we would not be able to stay in business. We compete in a very competitive industry with limited barriers to entry and new competitors constantly entering into the market taking away potential customers. Ultra Sun competes in a highly competitive industry with only minor differentiations in product offered.As a tanning salon, Ultra Sun will have to rely on location and customer service to differentiate from competitors.We do not have the name recognition of other salons and will depend on advertisement and walk-in customers.Many of the competitors whom we compete with have been in existence substantially longer and have an established clientele.We will have to depend on opening in newer areas and developments where existing tanning salons are not located.It may be difficult for us to find new sites where there is not already a tanning salon that we would compete against.Additionally, if we are forced to compete with another salon, the main source of competition in the industry is in prices.If we have to lower our prices, the ability for us to grow and service our debt load will be questionable. -5- We currently have very limited resources and depend on current management to keep operating and provide temporary loans.If we lose any of our current management, it may be difficult for us to stay in business or to find replacements. Ultra Sun has only two management personnel with Neil Blosch the only full- time manager.We currently do not have the funds to be able to hire new people and will be dependent on Mr.
